UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended June 30, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33682 FIRST ADVANTAGE BANCORP (Exact name of registrant as specified in its charter) Tennessee (State or other jurisdiction of incorporation or organization) 26-0401680 (I.R.S. Employer Identification No.) 1430 Madison Street, Clarksville, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(931) 552-6176 Former name, former address and former fiscal year, if changed since last report.N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [ X ] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes NoX The number of shares outstanding of the registrant’s common stock as of August 11, 2009 was 5,191,133. FIRST ADVANTAGE BANCORP Table of Contents Page Part I. Financial Information Item 1. Condensed Consolidated Balance Sheets as of June 30, 2009 (unaudited) and December 31, 2008 1 Unaudited - Condensed Consolidated Statements of Income for the Three Monthsand Six Months Ended June 30, 2009 and 2008 2 Unaudited - Condensed Consolidated Statements of Changes in Shareholders’ Equity for the Six Months Ended June 30, 2009 and 2008 3 Unaudited - Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4T. Controls and Procedures 26 Part II.Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURES 29 First Advantage Bancorp Condensed Consolidated Balance Sheets (Dollars in thousands, except per share amounts) June 30, December 31, (Unaudited) Assets Cash and due from banks $ $ Interest-bearing demand deposits at other banks Time deposits at other banks - Federal funds sold 9 Cash and cash equivalents Available-for-sale securities, at fair value Loans held for sale Loans, net of allowance for loan losses of $2,481 and $2,175 at June 30, 2009 and December 31, 2008, respectively Premises and equipment, net Foreclosed assets held for sale 60 - Other assets held for sale - Federal Home Loan Bank stock Accrued interest receivable Income taxes receivable Deferred tax asset Other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities Deposits Demand $ $ Savings, checking and money market Time certificates Total deposits Securities sold under agreement to repurchase Federal Home Loan Bank advances Borrowings with other banks Interest payable and other liablilities Total liabilities Commitments and contingencies - - Shareholders' Equity Preferred stock, $0.01 par value, 10,000,000 shares authorized no shares outstanding at June 30, 2009 or December 31, 2008 - - Common stock, $0.01 par value 50,000,000 shares authorized, 5,199,333 shares issued and 4,409,412 and 4,541,514 outstanding at June 30, 2009 and December 31, 2008, respectively 52 53 Additional paid in capital Common stock acquired by benefit plan: Restricted stock ) ) Unallocated common stock held by: Employee Stock Ownership Plan trust ) ) Benefit plans ) ) Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 First Advantage Bancorp Condensed Consolidated Statements of Income (Dollars in thousands, except share and per share data) Three Months Ended Six Months Ended June 30, June 30, Interest and Dividend Income Loans $ Investment securities Other 66 91 Total interest and dividend income Interest Expense Deposits Securities sold under agreements to repurchase and other short-term borrowings 25 39 62 73 Federal Home Loan Bank advances Borrowings with other banks Total interest expense Net Interest Income Provision for Loan Losses 80 Net Interest Income After Provision for Loan Losses Noninterest Income Customer service and other fees Loan servicing and other fees 15 12 31 21 Net gains on mortgage loan sales Net realized gain on sales of available-for-sale securities 5 3 5 36 Net realized gain on sales of other assets held-for-sale - 12 - Commissions on insurance and brokerage 33 72 62 Net loss on premises and equipment - ) (1
